Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	“first computation circuit”, “second computation circuit”, “third computation circuit”, and “host controller” in claim 1,  “fourth computation circuit”, “fifth computation circuit”, “sixth computation circuit”, and “seventh computation circuit” in claim 3.	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.  Note:  mere use of the terms in the summary of the invention is insufficient.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “first computation circuit”, “second computation circuit”, “third computation circuit”, and “host controller” in claim 1,  “fourth computation circuit”, “fifth computation circuit”, “sixth computation circuit”, and “seventh computation circuit” in claim 3 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubaki US 2019/0039647.	Tsubaki discloses a steering apparatus comprising: 	a steering mechanism including a turning shaft 2 by which a turning wheel is turned; 	a motor 20 configured to give a drive force to the steering mechanism; and 	a controller 30 configured to control the motor based on a command value that is computed depending on a steering state, wherein 	the controller includes a first computation circuit 141, a second computation circuit 145 and a third computation circuit 200, the first computation circuit 141 being configured to compute a shaft force Itref to be reflected in the command value, depending on the steering state, the shaft force acting on the turning shaft 2, 	the second computation circuit 145 being configured to compute a value GFA1 indicating a degree of intervention in a steering control by a host controller, such that the value gradually changes with respect to time, by performing a gradual-change process for a value of a distribution command that is generated when the host controller intervenes in the steering control, the controller being mounted on a vehicle, and 	the third computation circuit 200 being configured to compute a final shaft force IrefP to be reflected in the command value, by reflecting the value indicating the degree of the intervention and computed by the second computation circuit, in the shaft force computed by the first computation circuit;	the second computation circuit is configured to compute an automatic driving rate Iref, as the value indicating the degree of the intervention in the steering control by the controller (see paragraphs [0090] – [0097] shown in Figs. 6A and 6B); and  by the first computation circuit (see paragraphs [0104] – [0114]).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 25, 2022